DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to Amendment filed on 08/04/2021. Claims 7-16, and 19 remain pending. Applicant’s amendment have overcome the specification, claim objection, rejection under 35 U.S.C 112(b), and rejection under 35 U.S.C. 102 as previously set forth in the non-final office action. However, upon reconsideration, a new claim objection has been made. See objection below for more detail

Response to Arguments
Applicant’s arguments, see Remark page 9-12, filed on 08/04/2021, with respect to claim 7 and 19 have been fully considered and are persuasive with respect to claim 7.  The rejection under 35 U.S.C. 101  of claims 7-13  has been withdrawn. Applicant asserted on Remark page 12 “similar arguments apply to claim 19”. However, claim 19 was not rejected under 35 U.S.C. 101.

Applicant’s failed to address the rejection under 35 U.S.C. 101 of claim 14-16. Claim 14 recites the method steps being performed by a generic circuitry.  Examiner recommends amendment to recite the specific method that would be performed by the apparatus of claim 7, for example “scaling, by a first scaling element”… “adding, by a first adder”… .

In response to Applicant’s argument on Remark (filed 08/04/2021) page 14, with respect to the rejection of claims 7 and 19 under 35 U.S.C. 103, “there is a significant difference 
Examiner respectfully disagrees because Sung teaches a circuit to perform FFT using the implementation of CORDIC-based, which is a rotation algorithm, Examiner brings in Hasegawa as a secondary reference to teach the implementation of a rotation circuit as disclosed in figure 7 for equation 11 and 12, not to perform FFT, such implementation is to modify Sung’s CORDIC unit because as recognized by Hasegawa in column 3 equation 9 and 10, which is mapped to the CORDIC’s unit of Sung, the rotary motion become spiral, and it is not practically used. For prevention of spinal of the rotary due to errors occurring in rotation, it is better to use equation 11 and 12 since it uses approximated by comparatively simple hardware as equation 9 and 10. 

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 recites “the scaled Y value” in line 15, should be “the scaled input Y value”.
Claim 19 recites “a second scaling element configured to receive the output X and scale produce…” should be “a second scaling element configured to receive the output X and produce…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14-16 rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.

Regarding claim 14, it recites a method for performing a Fourier transform on a signal by performing scaling and addition.
Under Prong One of Step 2A, such limitation explicitly cover mathematical calculations. The claim recites performing a Fourier transform on a signal, comprising: for each quadrature input, creating by the circuit a plurality of samples of a sine wave to be included in the Fourier transform by repeatedly: scaling by the circuit an input Y value by a scaling factor; 25PA1393USadding by the circuit an input X value and the scaled Y value; scaling by the circuit the output X value; and adding by the circuit the input Y value and the scaled output X value; for each quadrature input, adding by the circuit selected combinations of sine wave samples thereby determining a current transform element; and adding by the circuit all of the current transform elements from each quadrature input. Scaling and adding the inputs are mathematical concepts that merely performing multiplication and addition. Therefore the claims includes limitations that fall within the “Mathematical Concepts” of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a method comprises: receiving by a circuit a series of quadrature inputs representing an input signal, each quadrature input having X and Y values. However, these elements are recited at a high level of generality. (i.e., generic computing elements, a general means of gathering input data for use in the scaling and adding 
Under Step 2B, as discussed with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computing elements. The same conclusion is reached in 2B, i.e., mere instruction to apply an exception on a generic elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The receiving step was considered to be extra-solution activity in Step 2A, and is determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting of data over a network (Symantec, TLI, and OIP Techs are well-understood, routine, conventional function when it is claimed in a merely generic manner. According a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Thus claim 14 is not patent-eligible under 35 U.S.C. 101.
	
	Regarding claims 15-16, they are rejected under 35 U.S.C.101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 14, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Hasegawa.
Regarding claim 7, Sung teaches a circuit (Sung, figure 1 shows a FFT architecture) for performing a Fourier transform on samples of a signal, comprising: a chain of N combinatorial units, where N is a number of samples of a sine wave to be included in the Fourier transform (Sung, figure 6, shows a cascaded CORDIC units to perform rotation mode in circular coordinate system), 
Sung also teaches a first combinatorial unit in the chain receiving an input signal (Sung, figure 6-A, the combinatorial unit receive input signal                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    ), and each subsequent combinatorial unit receiving as its input the output X and Y values of an immediately preceding combinatorial unit in the chain (Sung, figure 6 shows a chain of CORDIC units where the first unit receives a signal input of real and imaginary, and each subsequent unit receives its input as the output of the complex of the previous unit.); a stateful adder configured to add selected combinations of outputs from the combinatorial units thereby determining a current transform element and add the current transform element to a prior transform sum to determine a current transform sum (Sung, figure 6, each CORIDC unit comprises the adders that accumulate the result of all the CORDIC units); and 24PA1393USan output element configured to store the current transform sum and output the current transform sum after the series of quadrature Sung, figure 6-B, the output of one CORDIC is the input of the next. when the iteration completes and outputs the complex signal).
Sung teaches each CORDIC unit comprises bit shifters and adders to perform rotation circuit instead of implementing a twiddle factor, but Sung’s CORDIC unit does not teach a second scaling element configured to receive the output X value and scale the X value by the scaling factor; and a second adder configured to receive and add the input Y value and the scaled output X value thereby producing an output Y. 
However, Hasegawa teaches a rotation circuit using bit shifter and adders to perform the function as claimed. Hasegawa discloses a first scaling element configured to receive an input Y value and scaling the Y value by a scaling factor; a first adder configured to receive and add an input X value and the scaled Y value thereby producing an output X value; a second scaling element configured to receive the output X value and scale the X value by the scaling factor; and a second adder configured to receive and add the input Y value and the scaled output X value thereby producing an output Y value (Hasegawa, figure 7,  column 3 line 40-50); 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Sung’s CORDIC unit to map output X of the first adder into the second scaling element to scale the output X, and add the scaled output X and input Y to produce Y output. This modification would be obvious because as recognized by Hasegawa in column 3 equation 9 and 10, which is mapped to the CORDIC’s unit of Sung, the rotary motion become spiral, and it is not practically used. For prevention of spinal of the rotary due to errors occurring in rotation, it is better to use equation 11 and 12 since it uses approximated by comparatively simple hardware as equation 9 and 10. 

	Regarding claim 10, the combined system of Sung in view of Hasegawa discloses the invention as in the parent claim above, including the first and second scaling elements and first Sung, figure 5, shows the CORDIC unit are 16 bit and 16 bit shifter and adder).

Regarding claim 12, the combined system of Sung in view of Hasegawa discloses the invention as in the parent claim above, including the quadrature input is a digital multi-bit signal(Sung, [0021] the complex input of real and imaginary is 16-bit wide, [0022], in the CORDIC, the input                         
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                        
                     and                         
                            
                                
                                    y
                                
                                
                                    0
                                
                            
                        
                     is the input vector).

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Hasegawa as applied to claim 7 above, and further in view of Wada (US 20070162533) .

Regarding claim 8, the combined system of Sung in view of Hasegawa discloses the invention as in the parent claim above, including an output element. The combined system of Sung in view of Hasegawa does not explicitly teaches the output element is double buffered. However, Wada teaches the output element is double buffered (Wada, [0029] the storage unit can perform simultaneous reading and writing … by means of a double buffer structure)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Sung in view of Hasegawa to have an output element that can perform simultaneous reading and writing. This modification would have been obvious because Wada’s circuit is performing Fast Fourier Transform, where the butterfly unit are cascaded. Having an output element is double buffered would allow the system to increase throughput and helps prevent bottlenecks. 

Claim 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Hasegawa as applied to claim 7 above, and further in view of Lehne.
Regarding claim 9, the combined system of Sung in view of Hasegawa discloses the invention as in the parent claim above, including the first and second scaling elements and first and second adders are comprised of digital components to perform rotation circuit. The combined system of Sung in view of Hasegawa does not explicitly teaches the scaling elements and adders are comprised of analog components. However, Lehne teaches the first and second scaling elements and first and second adders are comprised of analog component (Lehne, figure 4, [0041] an analog multiplier based Fast-Fourier transform, each analog I-Q multiplier received I-Q complex input and output an I-Q signal that rotated by a particular phase angle, [0042] phase rotation angle may be effected by wires and inverting amplifier).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention modify the digital scaling elements and adders in the combined system of Sung in view of Hasegawa to analog scaling elements and adder. The modification would have been obvious because both, the combined system of Sung in view of Hasegawa and Lehne’s circuit are performing rotation circuit, but one is performing in digital, and other is performing in analog. Doing the modification would allow the system to save power, hardware, complexity, and chip real estate because implementing high throughput for digital FFT processor requires significant transistor count and complexity, also a high clock rate is required, which adds to the power problem as recognized by Lehne [0021].

Regarding claim 13, the combined system of Sung in view of Hasegawa discloses the invention in the parent claim above, including the quadrature input comprises X and Y. The combined system of Sung in view of Hasegawa does not explicitly teaches the quadrature input is a single continuous analog value. However, Lehne teaches the quadrature input is a single continuous analog value (Lehne, [0041] an analog multiplier based Fast-Fourier transform, each analog I-Q multiplier received I-Q complex input and output an I-Q signal that rotated by a particular phase angle).
The same motivation is used in claim 9.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Hasegawa as applied to claim 7 above, and further in view of Gaggl.
Regarding claim 11, the combined system of Sung in view of Hasegawa discloses the invention as in the parent claim above, including the first and second adders. The combined system of Sung in view of Hasegawa does not explicitly teach the first and second adders comprise single-bit sigma delta modulators with analog input and digital output. However, Gaggl teaches analog to digital conversion that is designated as a single-bit sigma-delta analog to digital converter for converting analog input signal to digital output signal (Gaggl, figure 1, [0018] shows a single bit sigma delta ADC)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify adders in the combined system of Sung in view of Hasegawa to have a single bit signal delta ADC for converting analog input to digital output. Doing so would allow the system to remove quantization noise, and resulting in reduction in the signal level of the analog signal.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al (US 20080281894) hereinafter Ray in view of Hasegawa and Gibb (US 20070266070).

Regarding claim 19, Ray teaches a circuit (Ray, figure 2) for performing a discrete Fourier transform on four samples of a signal, comprising: 
first and second arithmetic units each configured to receive a different two of the samples as complex quadrature inputs having X and Y values (Ray, [0052] the input circuit can include a set of degenerate rotators, where the rotators receive complex number as input.), and each comprising first and second complex adders (Ray, [0064-0065], figure 5, adder 520 and 522), the first complex adder configured to add the input X and Y values of the two samples to produce a first quadrature output(Ray, [0064-0065], figure 5, add 520 adds input I and Q) ,and the second complex adder configured to add the X and Y values of one sample to an inverse of the X and Y values of the other sample to produce a second quadrature output (Ray, [0064-0065], figure 5 , sub-tractor 522 input I and Q), thereby resulting in two quadrature outputs having X and Y components (Ray, [0064-0065], figure 5, the output of the circuit having Iout 506  and Qout 508 components); 
Ray also teaches the first, second, third and fourth combinatorial units (Ray, figure 2, teaches 4 CORDIC circuit to rotate the complex number by an angle), but does not explicitly teaches how the scaling elements and adders are connected. However, Hasegawa teaches a rotation circuit comprises,
a first scaling element (Hasegawa, figure 7, m bit shifter and the sign inverter) configured to receive an input Y value (Hasegawa, figure 7, Yi)  and produce a scaled input Y value from the input Y value(Hasegawa, as shown in the formula 11 and 12 in column 3, Yi is scaled by factor epsilon); 
a first adder (Hasegawa, figure 7, adder 51) configured to receive and add an input X value (Hasegawa, figure 7, Xi) and the scaled Y value (Hasegawa, figure 7, value of scaled of Yi) thereby producing an output X value (Hasegawa, figure 7, output Xi+1); 
a second scaling element (Hasegawa, figure 7, m bit shifter) configured to receive the output X value (Hasegawa, figure 7, output Xi+1) and scale produce a scaled output X value from the output X value (Hasegawa, as shown in the formula 11 and 12 in column 3, Xi+1 is scaled by factor epsilon); and 
a second adder (Hasegawa, figure 7, adder 52) configured to receive and add the input Y value (Hasegawa, figure 7, Yi)  and the scaled output X value (Hasegawa, figure 7, output of scaled Xi+1) thereby producing an output Y value (Hasegawa, figure 7, Yi+1);

The combined system of Ray in view of Hasegawa teaches first and second arithmetic units to perform the function using the first and second complex adders in each arithmetic unit to produce resulting in two quadrature outputs having X and Y components as describe above; the combined system of Ray in view of Hasegawa also teaches the first, second, third and fourth combinatorial units, each combinatorial unit comprising two scaling elements and 2 adders as described above. Additionally, combinatorial unit mapped to accumulators.
	The combined system of Ray in view of Hasegawa does not explicitly teaches 27PA1393USthe first and third combinatorial units configured to receive a first quadrature output of the first arithmetic unit, and the second and fourth combinatorial unit configured to receive a second quadrature output of the first arithmetic unit; 
However, Gibb teaches a circuit to perform Fast Fourier Transform comprising butterfly modules connected in series and a method to use 4 adders to perform cross-add two set of quadrature outputs as shown in figure 11.
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to use Gibb’s method of cross add to modify the combined system of Ray in view of Hasegawa’s first arithmetic unit comprises the quadrature output X and Y to be mapped to the first and third combinatorial units and second and fourth combinatorial units, respectively. This modification would have been obvious because all the claimed elements were known in the prior art and one of ordinary skills in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination 
The combined system of Ray in view of Hasegawa and Gibb teaches the first and third (modified figure 11, U1 and U3) combinatorial units configured to receive a first quadrature output of the first arithmetic unit (modified figure 11,                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     (n+N/2)), and the second and fourth (modified figure 11, U2 and U4, respectively) combinatorial unit configured to receive a second quadrature of the first FFT unit (modified figure 11,                         
                            
                                
                                    x
                                
                                
                                    r
                                
                            
                        
                    (n+N/2)); 
Third, fourth, fifth, and sixth adders (modified figure 11, 164, 160, 156, 152, respectively); 
the third adder configured to add the first quadrature output of the second arithmetic unit to the output of the first combinatorial unit (modified figure 11, adder 164 adds                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     (n) to U1); the fourth adder configured to add the second quadrature output of the second arithmetic unit to the output of the second combinatorial unit (modified figure 11, adder 160 adds                         
                            
                                
                                    x
                                
                                
                                    r
                                
                            
                        
                     (n) to U2); the fifth adder configured to add the first quadrature output of the second arithmetic unit to the output of the third combinatorial unit (modified figure 11, adder 156 adds                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     (n) to U3); and the sixth adder configured to add the second quadrature output of the second arithmetic unit to the output of the fourth combinatorial unit (modified figure 11, first adder 152 adds                         
                            
                                
                                    x
                                
                                
                                    r
                                
                            
                        
                     (n) to U4).


    PNG
    media_image1.png
    427
    546
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        571-272-2764

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187